In a negligence action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Queens County, entered February 18, 1965 upon reconsideration, which adhered to the court’s original decision denying his application for a general preference in trial. Order reversed, without costs, application granted, and matter remitted to the Civil Trial Term for entry of an appropriate order. In view of the extent of the claimed injuries and damages sustained by plaintiff, and the facts that such claim is uncontroverted and the applications were unopposed, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by the plaintiff in that court. Therefore, it was an improvident exercise of discretion to deny his preference application. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.